Citation Nr: 0622497	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-03 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for 
lumbosacral strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from April 1970 to May 1970 
and from June 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran has a single service-connected disability, 
recurrent lumbosacral strain, rated as noncompensable.

2.  The medical evidence of record shows that the veteran's 
current back symptoms are related to non-service-connected 
disc disease and degenerative joint disease of his lumbar 
spine and not related to his service-connected recurrent 
lumbosacral strain.

3.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected recurrent lumbosacral strain. 




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2005).  

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2005).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Medical 
evidence that is speculative, general, or inconclusive in 
nature cannot be used to support a claim.  Obert, 5 Vet. 
App. at 33; see also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

The veteran's lumbosacral strain is currently evaluated as 
noncompensable under Diagnostic Code (Code) 5295.  38 C.F.R. 
§ 4.71a.  During the pendency of the veteran's appeal, VA 
promulgated new regulations amending the rating criteria for 
injuries of the spine, effective September 26, 2003.  Where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 5110(g) 
can be no earlier than the effective date of that change.  If 
the former version is more favorable, VA can apply the 
earlier version of the regulation for the period prior to, 
and after, the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10 
percent rating is assigned when there is characteristic pain 
on motion.  Under the amended law, Code 5237 (lumbosacral or 
cervical strain), is evaluated under a general rating formula 
for diseases and injuries of the spine (unless intervertebral 
disc syndrome is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

At his hearing in August 2004, the veteran reported his 
belief that his current problems are related to his back 
injury in service.  The veteran's service and post-service 
medical records have been reviewed by the Board in detail.  
In 1978, the veteran was awarded service connection for 
lumbosacral strain, sustained in 1973, which was evaluated as 
noncompensable.  In July 1999, the veteran sustained another 
back injury, years after separation from service, by falling 
several feet off a platform onto a concrete floor at his 
place of employment.  Afterward, an MRI showed disc 
degeneration at L4-5 and L5-S1, with evidence of annular 
tearing at L4-5, and the veteran underwent spinal fusion from 
L4 to S1 in January 2000.  The veteran currently complains of 
constant pain, limitation of motion, and an inability to 
engage in sexual intercourse as a result of his condition, 
which he claims is caused by the in-service injury he 
sustained in 1973.  

By letter dated August 2002, the veteran's private physician, 
"R.W.C.," M.D., opined that the veteran's 1973 lumbosacral 
strain may be contributory to his current condition.  
However, in a January 2000 physical examination report prior 
to the veteran's spinal fusion (and his current VA claim for 
benefits), "S.D.H.," M.D., reported that the veteran had no 
prior history of back problems other than lumbar sprains 
which have completely resolved and noted that the veteran was 
asymptomatic at the time of the 1999 on-the-job injury.  The 
Board finds this medical report is entitled to great 
probative weight due to its contemporaneous nature 
(evaluating the veteran's condition prior to the veteran's 
current claim that his unemployment can be reasonably be 
associated with his service back injury) and provides very 
negative evidence against this claim. 

In addition, after reviewing the veteran's entire claims 
folder, a VA examiner opined in August 2005 that it was less 
likely than not that the 1973 in-service lumbosacral strain 
has anything to do with the veteran's degenerative disc and 
joint disease of the lumbar spine that causes his current 
pain.  The examiner explained that this is because a 
lumbosacral strain is related to the lumbar muscles while 
degenerative disc and joint disease afflicts the vertebrae 
and spaces between the vertebrae which compose the spinal 
column.  Hence, the veteran's degenerative disc and joint 
disease and herniated disc are related to a different area of 
the back than the 1973 lumbar strain, meaning that one could 
not have caused the other.  Furthermore, it was noted that 
lumbosacral strain is usually related to an acute strain and 
heals within a few weeks, while degenerative disc and joint 
disease is usually more of a chronic ailment.  The Board 
finds this medical report is also entitled to great probative 
weight as it provides a detailed explanation for its 
conclusion and provides very negative evidence against this 
claim. 

In light of this evidence, the Board finds the August 2002 
letter submitted by Dr. R.W.C. to be too speculative to 
support the veteran's claim.  The fact that the service 
injury "may be" contributory is not in dispute, but the 
critical question is if the current back disorder has any 
association with the service connected back disorder.  The 
Board finds that the post-service medical record, as a whole, 
supports those medical opinions that do not support the 
veteran's claim. 

Accordingly, since other medical opinions conclusively 
conclude that the veteran's degenerative disc and joint 
disease and herniated disk are not related or secondary to 
the in-service 1973 lumbosacral strain, the Board will 
continue to rate the recurrent lumbosacral strain as 
noncompensable.  

The Board acknowledges that there are other diagnostic codes 
for evaluation of low back disability.  However, there is no 
evidence of vertebral fracture, ankylosis, or disc pathology 
sustained in or aggravated by service to warrant application 
of these other codes.  Finally, the veteran's disability is 
diagnosed and characterized as recurrent lumbosacral strain, 
which Code 5237 specifically addresses.  Accordingly, since 
the result for the veteran is the same upon application of 
either Code 5295 or Code 5237, the Board will evaluate the 
disability pursuant to Code 5237.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (upholding choice of diagnostic code when 
supported by explanation and evidence).

For these reasons, a compensable disability rating for 
lumbosacral strain is denied.

Entitlement to Total Rating

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id.  Individual unemployability must be determined 
without regard to any non-service connected disabilities or 
the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The record shows that the veteran has a single service-
connected disability, lumbosacral, rated as noncompensable.  
Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are 
not met.  Moreover, the Board finds no basis for an extra-
schedular award of TDIU.  

As previously discussed, the evidence does not support the 
conclusion that the service-connected lumbosacral strain has 
rendered the veteran unable to work.  Both the January 2000 
physical examination report and the August 2005 VA 
examination report emphasize that the veteran has numerous 
physical disabilities, none of which are service-connected, 
providing very negative evidence against this claim.  Again, 
there is no competent evidence associating the veteran's 
September 2002 termination with his service-connected 
lumbosacral strain.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (when an issue involves a medical determination, 
lay assertions of medical status do not constitute competent 
evidence).  

The Board also notes that in his November 2001 TDIU claim 
form, the veteran indicated that doctors informed him that he 
can never return to work; however, he did not allege that he 
was terminated from his last job because of his service-
connected lumbosacral strain.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to the service-connected lumbosacral 
strain.  Therefore, the appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated October 2001 and 
December 2004, as well as information provided in the 
December 2002 statement of the case and March 2004 and 
September 2005 supplemental statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the December 2002 statement of the 
case and March 2004 and September 2005 supplemental 
statements of the case include the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the June 
2002 rating decision on appeal in accordance with Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran was given such notice by letter 
dated December 2004.  In addition, the veteran has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward him.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any error was harmless. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of the December 2002 statement 
of the case and March 2004 and September 2005 supplemental 
statements of the case, the veteran was generally provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for an increased rating for 
his service-connected lumbosacral strain.  Again, since the 
veteran's sole service-connected disability has been found to 
be noncompensable, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, VA 
outpatient treatment records, several private medical 
records, and multiple VA examinations.  In addition, the 
veteran provided additional private medical records and 
opinion letters from a private physicians as well as lay 
evidence in the form of personal statements and hearing 
testimony.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

A compensable disability rating for lumbosacral strain is 
denied.

Entitlement to TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


